DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	Applicant’s response filed 4/12/2022 was received.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Duty of Disclosure, Candor, and Good Faith
2.	As previously noted, if a particular inventor has different applications pending which disclose similar subject matter but claim patentably indistinct inventions, the existence of other applications must be disclosed to the examiner of each of the involved applications. Similarly, the prior art references from one application must be made of record in another subsequent application if such prior art references are "material to patentability" of the subsequent application. See Dayco Prod., 329 F.3d at 1369, 66 USPQ2d at 1808.
The following US co-pending application which includes nearly-identical claimed subject matter was found by the instant Examiner (via EAST and/or PE2E through double patenting searches) but not disclosed by Applicant/individuals covered by 37 CFR 1.56, wherein the following application share the same Applicant, five common inventors, and the same attorney:  16/616,659.  
Applicant filed a response in the 16/616,659 application on 6/8/2022 and did not provide an IDS citing the instant co-pending application in an IDS which should be done based on the above emphasized portion given the existence of co-pending applications must be disclosed to the examiner of each of the involved applications.  
Applicant comments in the response filed 4/12/2022 that the prior non-disclosure of the copending application was inadvertent and not intentional as Applicant and Applicant’s attorney have many currently-pending applications before the USPTO and in other jurisdictions.  In response, the Examiner respectfully notes that the existence of “many currently-pending applications” does not obviate any individual’s duty of disclosure responsibility.

Specification
3.	The objection to the disclosure is withdrawn in view of the appropriate correction filed 4/12/2022 which is accepted by the Examiner.
Claim Analysis
4.	This section was previously provided and is repeated here for convenience.  The instant application notes the following (page 8 of the specification as filed) with respect to the use of “substantially” which is sufficient to define the meaning of the term such that it is not indefinite given that the specification provides a standard allowing for one of ordinary skill in the art to understand the scope of the approximation term/term of degree of “substantially” (see MPEP 2173.05(b)):

    PNG
    media_image1.png
    164
    627
    media_image1.png
    Greyscale

The interpretation of the term with respect to the claims will be applied accordingly.

Claim Rejections - 35 USC § 112
5.	The rejections of claim 2, and thus dependent claims 28-31, and claim 5 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite are withdrawn in view of the appropriate corrections filed.

Claim Rejections - 35 USC § 103
6.	The rejection of claims 1-4, 6-7, 28-29 and 31 under 35 U.S.C. 103 as being unpatentable over Kruger et al. (WO 2016/131141) (published 8/25/2016) (using family member US 2018/0026296 as a copy thereof and with citations thereto) in view of Kwak et al. (US 2013/0164585) is withdrawn in view of the amendments made to the claims incorporating the prior subject matter presented in claim 5. 

7.	Claims 1-4, 6-7, 28-29 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Kruger et al. (WO 2016/131141) (published 8/25/2016) (using family member US 2018/0026296 as a copy thereof and with citations thereto) in view of Kwak et al. (US 2013/0164585) and Choi et al. (US 2016/0133898).
	Regarding claim 1, Kruger teaches a cell assembly 100 (Figs. 1-3A), comprising: 
a cell frame 103, a thermal plate 102 being integrated into the cell frame 103 (Fig. 1-2; P39, 50-51); 
a lithium-ion pouch cell 110 (P42) comprising a positive cell terminal 106 and a negative cell terminal 107, the positive and negative cell terminals 106, 107 being arranged at a top side of the pouch cell 110 (Fig. 2), and the positive and negative cell terminals 106, 107 extending at least substantially perpendicular from the top side of the pouch cell 110 (Fig. 1-2); 
“a compression element” (either or both of heat spreader 115 described as flexible and allowing for some expansion and contraction – P43, and/or compressible foam sheet 120 – P40); and 
the cell frame 103 being configured to receive and house the pouch cell 110 and the compression element (115 and/or 120) in a space defined by the thermal plate 102 and the cell frame 103 (P38-53; Figs. 1-3A; not limited to entire disclosure), the cell frame 103 having a bottom wall 118.
Kruger fails to teach the positive and negative cell terminals 106, 107 have a substantially planar shape (i.e., terminals 106, 107 have a fold/bend therein such that they are not considered to meet the defined “substantially planar” feature- see claim analysis section above), although Kurger does teach that other suitable pouch cells than that shown may be used (P42).  The feature of the shape of the terminals 106, 106 is a design element of a battery, largely dependent on the subsequent electrical connections required to be made (i.e., to other cells, to a load, etc.), wherein the court has held that that absent persuasive evidence that a particular claimed configuration is significant, the change in form, shape, or design of a claimed configuration is held a matter of design choice which a person of ordinary skill would have found obvious (In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  
Moreover, such a feature is a well known expedient in the prior art as taught by Kwak, wherein Kwak teaches analogous art of a cell assembly 190 comprising frame case 150, a lithium ion pouch cell 110 including first and second lead tabs (121, 122) having different polarities and electrically connected to the anode and cathode, respectively (i.e., “negative and positive cell terminals”), the first and second lead terminals (121, 122) having a substantially planar shape arranged at a top side of the pouch cell and extending at least substantially perpendicular from the top side of the pouch cell (Figs. 1-5; P39-45), the cell frame 150 receiving and housing the pouch cell 110 (Figs. 1-5; P39-45), and the electrical configuration provided by the secondary battery including the lead terminals “may reduce electrical resistance of a charge/discharge path and has improved efficiency” (abstract; P7).
Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the positive and negative cell terminals 106, 107 of Kruger to have a substantially planar shape (versus a terminal tab with a fold/bend therein) given the construct is known in the art as taught by Kwak and allows for subsequent electrical connections of the secondary battery such that the battery may reduce electrical resistance of a charge/discharge path and have improved efficiency as taught by Kwak (Figs. 1-4; P39-45; abstract; not limited to full disclosure).  
Kruger fails to disclose the thermal plate 102 has a bottom portion extending through the bottom wall (middle portion 118) of the cell frame 103, wherein the bottom portion of the thermal plate 102 is configured to contact a thermal management feature.  
In the same field of endeavor, Choi teaches analogous art of a cell assembly 10 comprising a cell frame 12, a cooling fin 13 (“thermal plate”) integrated into the cell frame 12, and a lithium-ion pouch cell 11 that is received by the cell frame 12 (Fig. 3; P35-39).  A slit is formed at the bottom surface 12b of the cell frame 12 so that the cooling fin 13 (“thermal plate”) may be inserted therein, wherein the module frame 12 has a center opened so that the cooling fin 13 (“thermal plate”) may come into contact with the cell 11 (P37).  Choi teaches the cooling fin 13 (“thermal plate”) plays the role of emitting heat of the secondary cell 11 (P39).  As illustrated, the bottom portion of the cooling fin 13 (“thermal plate”) is bent at a right angle and forms a bottom portion that is parallel to the bottom wall of the cell frame 12 such that the bottom portion of the thermal plate is configured to contact a thermal management feature.  Figure 3 of Choi is reproduced below for convenience: 

    PNG
    media_image2.png
    511
    453
    media_image2.png
    Greyscale

	Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the thermal plate 102 and cell frame 103 of Kruger such that they include a bottom portion and a slit, respectively, such that a bottom portion of the thermal plate 102 extends through a bottom wall of the cell frame 103, the bottom portion being configured to connect to a thermal management feature given Choi teaches the technique and construct are known in the art and provide the predictable feature of increased emission of heat of the secondary cell 11 by way of increasing the surface area of the thermal plate 102 (P39).  The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices (methods, or products) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a "base" device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art (MPEP 2143, Exemplary Rationale C).
Regarding claim 2, Kruger teaches wherein the pouch cell 110 is secured to the thermal plate 102 by one of a supported and non-supported adhesive layer, which is at least partially applied on the thermal plate 102 (“a thermally conductive adhesive may be used to adhere cell 110 to backing plate 102 [“thermal plate”]” (P42).  See also P44 in which strips of adhesive tape may be used to adhere the cell to thermal plate 102.
Regarding claims 3 and 28, Kruger teaches wherein the compression element (120, or 115 and 120) comprises at least one compressible foam sheet 120  (P40).
Regarding claims 4 and 29, Kruger teaches wherein the thermal plate 102 is in-molded in the cell frame 103 (Fig. 1-2; P39, 50-51).  The limitation is entirely a product-by-process claim, wherein the Courts have held:
“Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113).  

The feature is taught by Kruger (P50-51); however, a product-by-process feature is evaluated only for its implied and intrinsic structural characteristics that it imparts to the product, wherein given the thermal plate 102 and cell frame 103 are integrally formed with one one-another (P50-51), the structural characteristic implied by the product-by-process feature is met.
Regarding claims 6 and 31, Kruger teaches wherein the cell frame 103 comprises geometric features (any of the features taught at P46 including, but not limited to, upper edge 128, lower edge 129, first and second side edges 130, 131, first side portion 117, middle portion 118, second side portion 119, first terminal end 126, second terminal end 127, pipe inlet and outlet 112, 123) for supporting appropriate placement of the cell terminals 106, 107 (along with the entire pouch cell 110) (P46; Fig. 2-3).  It is noted here that the cell terminals 106, 107 are intended to extend from the top of frame 103 as shown, wherein the above “geometric features” prevent inappropriate placement of the pouch cell and its terminals 106, 107  given the geometric features prevent, for example, the cell 110 and its terminals 106, 107 from being inappropriately placed horizontally within cell frame given the geometric features would not allow for the cell and its terminals 106, 107 to fit in such a direction (Figs. 2-3).
Alternatively, Kruger teaches that the frame 103 may extend around all sides of the backing plate 102, wherein “…in such embodiments, the frame 102 may be shaped to accommodate the current collectors tabs 106, 107 [(“terminals”)] extending from the cell, such as by having one or more flat sections where the current collectors tabs [(“terminals”)] are located…” (P89).  The “one or more flat sections” as described of cell frame 102 read on the claimed “geometric features for supporting appropriate placement of the cell terminals.” 
Regarding claim 7, Kruger teaches that the frame 103 may extend around all sides of the backing plate 102, wherein “…in such embodiments, the frame 102 may be shaped to accommodate the current collectors tabs 106, 107 extending from the cell, such as by having one or more flat sections where the current collectors tabs are located…” (P89).  The “one or more flat sections” as described of cell frame 102 read on the claimed “geometric features for supporting appropriate placement of the cell terminals.” 
Kruger fails to explicitly disclose said “one or more flat sections” (“geometric features for supporting appropriate placement of the cell terminals 106, 107”) are specifically recesses 
which have a shape corresponding to the cell terminals of the pouch cell as claimed.   In the same field of endeavor, Kwak as relied on above teaches analogous art of a cell assembly 190 comprising a frame case 150, a lithium ion pouch cell 110 including first and second lead tabs (121, 122)  having different polarities and electrically connected to the anode and cathode, respectively (i.e., “negative and positive cell terminals”), the first and second lead tabs (121, 122) (“terminals”) having a substantially planar shape arranged at a top side of the pouch cell (Figs. 1-5; P39-45) and extending at least substantially perpendicular from the top side of the pouch cell 110, the cell frame 150 receiving and housing the pouch cell 110 (Figs. 1-5; P39-45), wherein the frame case 150 is provided with support portion 152 comprising geometric features for supporting appropriate placement of the cell terminals 121, 122, the geometric features comprising recesses having a shape corresponding to the cell terminals 121, 122 of the pouch cell as illustrated (Figs. 1-5).
	Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention when providing frame 103 of Kruger such that it extends around all sides and is shaped to accommodate the current collectors tabs 106, 107 (“terminals”)  as taught by Kruger (P89) to look to known configurations for achieving such a construct, and to adopt the specific construct of Kwak to allow for the frame 103 to extend around all sides while accommodating the tabs 106, 107 (terminals”), said construct including geometric features comprising recesses having a shape corresponding to the cell terminals 121, 122 of the pouch cell as illustrated (Figs. 1-5), and to additionally provide the predictable and beneficial results of a connection structure that reduces electrical resistance of a charge/discharge path and has improved efficiency as taught by Kwak (abstract; P7).  

Double Patenting
8.	The provisional rejection of claims 1-4, 6-7, 28-29 and 31 on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 and 4-10 of copending Application No. 16/616,659 (=US 2021/0175562) in view of Kwak et al. (US 2013/0164585) is maintained.  
This is a provisional nonstatutory double patenting rejection.
Regarding claim 1, the '659 application includes all of the limitations found in claim 1 of the instant application, except that the positive and negative cell terminals have a substantially planar shape and extend at least substantially perpendicular from the top side of the pouch cell.  
The features of the shape of the terminals 106, 106 as well as how they are oriented outside of the pouch cell are each design elements of a battery, largely dependent on the subsequent electrical connections required to be made (i.e., to other cells, to a load, etc.), wherein the court has held that that absent persuasive evidence that a particular claimed configuration is significant, the change in form, shape, or design of a claimed configuration is held a matter of design choice which a person of ordinary skill would have found obvious (In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  
Furthermore, the features are taught by Kwak, wherein construct of Kwak is taught as reducing electrical resistance of a charge/discharge path and having improved efficiency (abstract; P7).
Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to select a known manner to orient the terminals of '659 with respect to a pouch cell as taught by Kwak, the configuration providing the benefit of reducing electrical resistance of a charge/discharge path and having improved efficiency (abstract; P7).
Regarding claims 2-3, 6-7, 28, and 31, the claims of ‘659 recite identical limitations corresponding to these claims.
Regarding claims 4 and 29, the limitation is entirely a product-by-process claim, wherein the Courts have held:
“Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113).  

A product-by-process feature is evaluated only for its implied and intrinsic structural characteristics that it imparts to the product, wherein given the thermal plate  and cell frame of ‘659 are integrated into the cell frame as required of claim 1, the structural characteristic implied by the product-by-process feature is considered met.  Alternatively, any structural differences provided by the product-by-process feature would provide a product that is obvious from the cell assembly of ‘659.  Regarding product-by-process limitation, see MPEP § 2113.

Response to Arguments
9.	Applicant's arguments filed 4/12/2022 with respect to the prior art rejections previously made have been fully considered but they are not persuasive. Applicant’s principal arguments are reproduced below with subsequent Examiner response sections provided that are respectfully submitted.
	1)  Kruger, Kwak, and Choi fail to disclose or render obvious the above-cited features of amended Claim 1. 
Kruger discloses a "battery module having a plurality of battery cell carrier assemblies stacked on top of one another to form a cell stack. Each carrier assembly includes a thermally conductive backing plate and a frame integrally formed therewith. The frame extends along at least a portion of a perimeter of the backing plate." (Kruger: [0011]). Kruger's FIG. 2, reproduced [in the response filed], shows the "battery cell carrier assembly."  Kruger's "Base structure 105" includes a "backing plate 102 and a frame 103 extending around at least a portion of the periphery 104 of backing plate 102." ([0036]). "[B]acking plate 102 and frame 103 are integrally formed," which "may provide for more effective heat transfer away from (or toward) battery cell 110." ([0036]). Kruger discloses that "cell 110 has a first tab 106 serving as a positive current collector and a second tab 107 serving as a negative current collector." ([0039]). "Cell 110 may be a lithium ion (Li-Ion) pouch cell." (id.). Kruger discloses that "cell 110 is secured to backing plate 102 by way of compression provided by a compressible foam sheet 120 placed over heat spreader 115 and cell 110." (id.: [0037]). Kruger discloses that "the battery is generally cooler away from the cell or toward its outer edges, due to the coolant-containing pipe 121 extending through frame 103" (id.: [0040])(emphasis added). 
The Office Action admits that Kruger fails to disclose "the positive and negative cell terminals 106, 107 have a substantially planar shape, and cites to Kwak for purportedly 
supplying this feature. Kwak discloses first and second lead terminals 121 and 122, as shown in 
Kwak: FIG. 1. Kwak is otherwise silent as to the above-cited features of Applicant's amended Claim 1, in which "a bottom portion of the thermal plate extends] through the bottom wall of the cell frame, the bottom portion of the thermal plate being configured to contact a thermal management feature." Instead, Kwak merely discloses that "Heat generated in the battery cell 110 is discharged through the space so that heat dissipation of the battery cell 110 may be promoted," and "A bent hole 151' for heat dissipation may be formed in the first support portion 151." (Kwak: 1 [0055]-[0056]). 
In rejecting Claim 5 (the subject matter of which is incorporated into Claim 1, as discussed above), the Office Action acknowledges that Kruger and Kwak fail to disclose 
"wherein a bottom portion of the thermal plate 102 extends through a bottom wall (middle portion 118) of the cell frame 103, wherein the bottom portion of the thermal plate 102 is configured to connect to a thermal management feature." It follows, then, that Kruger and Kwak fail to disclose "a bottom portion of the thermal plate extending through a bottom wall of the cell frame, the bottom portion of the thermal plate being configured to contact a thermal management feature," as recited in amended Claim 1. 
The Office Action cites to Choi et al. (US 2016/0133898) as purportedly supplying the features missing from Kruger and Kwak. Choi does not cure the deficiencies of Kruger and Kwak. Choi describes a "cooling fin" 13 within a "module frame," as shown in Choi's FIG. 3. Choi's cooling fin is "inserted" via a "slit [] formed at the bottom surface 12 b of the module frame 12." (Id.: [0037]-[0039]). "The cooling fin 13 plays a role of emitting heat...by means of indirect cooling," and is "made of metal." (Id.). 
Even assuming, arguendo, that Choi suggests Applicant's claimed "thermal plate including a bottom portion extending through a bottom wall of the cell frame, the bottom14 
portion of the thermal plate being configured to contact a thermal management feature," it is improper to combine Kruger and Kwak with Choi, as the Office Action purports to do. 
As discussed above, not only does Kruger fail to disclose the cited features of proposed amended Claim 1, but Kruger teaches away from Applicant's claimed arrangement, because Kruger instead teaches that heat is transferred from the pouch cell/backing plate 102 via the "coolant-containing pipe 121 extending through frame 103" (Kruger: [0040]), as shown in the Figures 3, 3A as reproduced in the response].   The "liquid coolant may be water, a water-based coolant or any other liquid suitable for travelling through pipe 121 and removing heat from (or bringing heat to) backing plate 102 and frame 103." (Kruger: [0044]). Kruger further teaches that: 
"Pipe 121 extends through frame 103, between an inlet 122 and an outlet 123 located at terminal ends 126, 127, respectively of frame 103. Pipe 121 has a channel or bore 124 therethrough (see FIG. 3A) for carrying liquid coolant through frame 103 alongside backing plate 102's edges 129, 130 and 131. As the cell 110 produces heat, the liquid coolant in pipe 121 assists in carrying heat away from backing plate 102 (from the three sides) and also away from frame 103." (Kruger: [0047]) (emphasis in original response). 
In sum, Kruger utilizes a pipe which "extend[s] through" three sides (left, right, and bottom) of the frame to transfer heat away from the plate and frame. A person of ordinary skill would therefore not have looked to Choi to modify the center frame of Kruger to contact a thermal management feature outside of Kruger's frame (i.e., Applicant's claimed arrangement of "through a bottom wall of the cell frame"), as there is no motivation or suggestion in Kruger for modifying a bottom portion of a plate to extend through the frame to contact a thermal management feature. 
Kruger teaches away from doing so, because Kruger instead teaches the use of a separate pipe running through the frame for thermal purposes. 


Response:  In order to teach away, the reference must criticize, discredit, or otherwise discourage the solution claimed (In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004); MPEP 2145.  There is no such “teaching away” present in the reference to Kruger in terms of incorporating the known and beneficial construct taught by Choi.   Kruger is not relied upon for motivation or suggestion for modifying a bottom portion of a plate to extend through the frame to contact a thermal management feature (see the argument of “there is no motivation or suggestion in Kruger for modifying a bottom portion of a plate to extend through the frame to contact a thermal management feature”) as the rejection of record notes this feature is absent from Kruger, but taught by Choi.  
Kruger is drawn to high power batteries and methods and systems for cooling such batteries (P2), wherein in the background section, Kruger discusses efforts to cool batteries including passive radiation, air cooling, and liquid cooling with the known options of 1) providing cooling passages to cool the edges of pouch cells in a cell carrier (P9), 2) utilizing a heat conductive sheet over each pouch sheet (P10), and 3) placing the pouch cells in an aluminum casted structure that has small liquid-containing channels close to the flat surface of the cells (P11), wherein each of these is considered deficient for effectively cooling the cells as discussed by Kruger.  The construct of Kruger then goes on to present a cell carrier with a multitude of  cooling features of at least:  
1) a liquid coolant-receiving channel extending through the frame (P14, 46-50); 
2) a heat spreader between the battery cells and compressible foam sheet (P16, 43); 
3) use of a heat barrier between adjacent carrier assemblies (P17, 45);
4) utilization of backing plate 102 functioning as a heat conductor to assist in cooling cell 110 with more effective heat transfer away from battery cell 110 ((P39, 50); 
5) the use of thermally conductive adhesive in adhering the components (P40); and
6) further mechanisms once assembled with other carrier assemblies to draw heat away from the cells including a cooling plate placed over the cells stack for drawing heat away from the current collectors on the upper edge of the battery cells (P52).

Accordingly, Kruger is drawn to the endeavor of providing multiple cooling features to draw heat away from high power batteries as detailed above.  The thermal plate 102 of Kruger, part of the overall base structure 105, functions as a heat conductor to assist in cooling cell 101, with the integral formation of base structure 105 providing for more effective heat transfer away from battery cell 110 (P39).  
	Claim 1 as amended now incorporates the prior features presented in claim 5 of:
“a bottom portion of the thermal plate extending through a bottom wall of the cell frame, the bottom portion of the thermal plate being configured to contact a thermal management feature."

As previously detailed, Kruger fails to disclose the thermal plate 102 has a bottom portion extending through the bottom wall (middle portion 118) of the cell frame 103, wherein the bottom portion of the thermal plate 102 is configured to contact a thermal management feature; however, in the same field of endeavor, Choi teaches analogous art of a cell assembly 10 comprising a cell frame 12, a cooling fin 13 (“thermal plate”) integrated into the cell frame 12, and a lithium-ion pouch cell 11 that is received by the cell frame 12 (Fig. 3; P35-39).  A slit is formed at the bottom surface 12b of the cell frame 12 so that the cooling fin 13 (“thermal plate”) may be inserted therein, wherein the module frame 12 has a center opened so that the cooling fin 13 (“thermal plate”) may come into contact with the cell 11 (P37).  Choi teaches the cooling fin 13 (“thermal plate”) plays the role of emitting heat of the secondary cell 11 (P39).  As illustrated, the bottom portion of the cooling fin 13 (“thermal plate”) is bent at a right angle and forms a bottom portion that is parallel to the bottom wall of the cell frame 12 such that the bottom portion of the thermal plate is configured to contact a thermal management feature.  Figure 3 of Choi is reproduced below for convenience: 

    PNG
    media_image2.png
    511
    453
    media_image2.png
    Greyscale

	The Examiner thus reasoned:
	Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the thermal plate 102 and cell frame 103 of Kruger such that they include a bottom portion and a slit, respectively, such that a bottom portion of the thermal plate 102 extends through a bottom wall of the cell frame 103, the bottom portion being configured to connect to a thermal management feature given Choi teaches the technique and construct are known in the art and provide the predictable feature of increased emission of heat of the secondary cell 11 by way of increasing the surface area of the thermal plate 102 (P39).  The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices (methods, or products) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a "base" device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art (MPEP 2143, Exemplary Rationale C).

Given Kruger is drawn to incorporating a multitude of cooling features into the cell assembly, and Choi simply presents a modification of one of those cooling features that would be more effective in terms of emitting the heat therefrom as a result of increased surface area and the ability to directly connect to a thermal management feature, the combination is considered obvious in view of Exemplary Rationale cited above, wherein Kruger does not “teach away” from such a modification given in order to teach away, the reference must criticize, discredit, or otherwise discourage the solution claimed (In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004); MPEP 2145. 
	2)  Further, the combination of Kruger's plate and frame with Choi's "cooling fin" would 
result in an inoperable device. Kruger's coolant-filled pipe 121 is affixed "alongside" the bottom edge of Kruger's backing plate, blocking Choi's cooling fin from extending through the bottom edge. Adding Choi's cooling fin to Kruger's plate would therefore require additional experimentation and solutions which are not taught or suggested in Kruger, Kwak, or Choi. For example, cutting through the portion of the pipe running alongside the bottom edge of Kruger's frame to allow Choi's cooling fin to pass through the bottom of the frame would render Kruger's coolant-filled pipe inoperable, since the liquid coolant would no longer be able to flow alongside the bottom edge and/or the liquid coolant would leak out of the slit. Combining such disparate structures would result in an inoperable battery and/or would not yield predictable results. 

	Response:  "A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 421, 82 USPQ2d 1385, 1397 (2007). "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." Id. at 420, 82 USPQ2d 1397. 
	The proposed combination would not require “cutting through the portion of the pipe running alongside the bottom edge of Kruger's frame to allow Choi's cooling fin to pass through the bottom of the frame,” as alleged by Applicant as a person of ordinary skill in the art would simply pass the cooling fin in front of or behind the pipe.  Similar to how Kruger teaches that “the frame may be shaped to accommodate the current collector tabs 106, 107 extending from the cell” (P88, 89), it would be immediate obvious to a person of ordinary skill in the art, also a person of ordinary creativity, that the easiest and most logical solution to providing Choi’s cooling fin to pass through the bottom of Kruger’s frame is to pass the fin through a slit in front of or behind the pipe of Kruger’s frame.  Such a construct would not provide an inoperable battery, and would provide the predictable results of increased emission of heat of the secondary cell 11 by way of increasing the surface area of the thermal plate 102 as taught by Choi (P39)
	3)  Similarly, Kwak teaches away from utilizing Choi's cooling fin for thermal purposes. Kwak discloses that "Heat generated in the battery cell 110 is discharged through the space so 
that heat dissipation of the battery cell 110 may be promoted," and "A bent hole 151'for heat dissipation may be formed in the first support portion 151." (Kwak: 1 [0055]-[0056]). Kwak's disclosure of "holes" in the "support portion 151" which utilize "heat dissipation" "through space" avoids the use of a separate thermal management feature, i.e., avoids "a bottom portion of the thermal plate extending through a bottom wall of the cell frame, the bottom portion of the thermal plate being configured to contact a thermal management feature," as in Applicant's claimed arrangement. In other words, Kwak fails to disclose a thermal management feature to which Choi's cooling fin would connect, and instead Kwak teaches that the heat is dissipated into the air, i.e., without contacting a thermal management feature. Thus, the combination of Kwak with Choi would fail to achieve the benefits of Applicant's claimed arrangement, by which heat may be dissipated through "the bottom portion of the thermal plate ... contact[ing] a thermal management feature." 
Thus, Kruger, Kwak, and Choi, whether considered individually or in combination, fail to render obvious the cited features of Applicant's amended Claim 1. For at least these reasons, independent Claim 1 is allowable, and withdrawal of the rejection is respectfully requested. 

Response:  There is no “teaching away” present in the reference to Kwak given that in order to teach away, the reference must criticize, discredit, or otherwise discourage the solution claimed (In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004); MPEP 2145.   The teaching of holes 151 for heat dissipation does not criticize, discredit, or otherwise discourage the use of Choi’s cooling fin.  
Furthermore, Kwak is not relied upon for any of the cooling features; Kwak is relied upon to teach that it is a well-known expedient to utilize planar terminals in an analogous construct.  Note that the obviousness of the planar terminals is two-fold given the first line of reasoning:  
The feature of the shape of the terminals 106, 106 is a design element of a battery, largely dependent on the subsequent electrical connections required to be made (i.e., to other cells, to a load, etc.), wherein the court has held that that absent persuasive evidence that a particular claimed configuration is significant, the change in form, shape, or design of a claimed configuration is held a matter of design choice which a person of ordinary skill would have found obvious (In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  

Accordingly, the arguments above are not persuasive to overcome the prior art previously cited against the claimed construct.

Conclusion
10.	The prior art previously made of record and not relied upon considered pertinent to applicant's disclosure is repeated below:

With respect to cell assemblies including a frame/cartridge, a lithium-ion pouch cell and at least one of a thermal plate and/or compression element:
	Choi (US 2017/0294634); Krizter et al. (US 2017/0018746); Vejalla et al. (US 2016/0133997); Garascia et al. (US 2016/0111691); Lee (US 2015/0303412); Schmieder (US 2013/0189554); and Klaus et al. (US 2012/0045681). 

	With respect to planar shaped terminals:  
	Botos (US 2004/0185332):
[0039] Contact lead 502 in this embodiment is preferably formed from an 
elongated piece of metal foil, the choice of metal depending on (1) whether the 
wiretab is to be used with the anode or cathode, and (2) the composition of the 
anode or cathode and other cell components.  In a lithium-sulfur battery, the 
cathode tab may comprise aluminum, nickel, or inconel or similar materials and 
the anode tab may comprise copper, nickel, or inconel or similar materials.  As 
illustrated the shape of contact lead 502 is rectangular.  Other shapes for 
contact lead 502 can be used, including the "L" shape used for contact lead 102 
of h-tab 100.  However, in making preferred wiretab 500, contact lead 502 and 
neutral lead 504 are preferably cut from strips of foil as shown in FIGS. 
7a-7e.  It is typically easier to cut one rectangular portion than an "L" 
shaped portion.  This is especially true if the material for the contact lead 
502 and neutral lead 504 are provided on a roll of appropriate thickness.  
Neutral lead 504 is preferably made of the same material as contact lead 502, 
but is shorter in length.  Neutral lead 504 is shorter because it does not need 
to extend beyond the cell ends. 

	Morris et al. (US 2017/0040653) teaches that electrical terminals 128 of pouch cells may be L-shaped or co-planar with respect to each other such as in the examples shown (P212).

Widhalm (US 2013/0189560) teaches pouch battery cells having substantially planar shape terminals arranged at a top and extending substantially perpendicular therefrom (Fig. 1, 4A), wherein in instances where cell terminals 104, 106 and interconnector busbar 108 are to be joined, the clamping force applied is determined readily by a design for variations in battery cell terminal and interconnector materials and geometries thereof (P48), and wherein a higher clamping force may be needed in the plated battery cell terminals are not flat and/or pre-bent to a high level of pre-stains (P49), wherein too high of heat/current results in expulsion and electrode plate deterioration (P73).  


11.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.  

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA J BARROW whose telephone number is (571)270-7867. The examiner can normally be reached Monday-Friday 9am - 6pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AMANDA J BARROW/Primary Examiner, Art Unit 1729